Exhibit 10.9(a)

 

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

OF JOSEPH A. MOLLICA, PH.D.

 

This AMENDMENT to the Employment Agreement (as defined below) is made and
entered into as of May 1, 2003 (this “Amendment”) between PHARMACOPEIA, INC.
(hereinafter, the “Company”) and JOSEPH A. MOLLICA, PH.D. (hereinafter, “Dr.
Mollica”).

 

WHEREAS, the Company and Dr. Mollica are parties to an Employment Agreement made
and entered into as of February 2, 2001 (the “Employment Agreement”), under
which Dr. Mollica is employed as Chief Executive Officer of the Company;

 

WHEREAS, the parties desire to clarify certain provisions of the Employment
Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of their mutual promises and intending to be
legally bound, the parties agree as follows:

 

1.  Involuntary Termination Without Cause.

(a) The second sentence of Section 4(a)(1) of the Employment Agreement is hereby

deleted in its entirety.

 

(b) Section 4(a)(2) is hereby amended to read in its entirety as follows:

 

“Continue to pay Dr. Mollica each month, for a period of twenty-four (24) months
or until the occurrence of any circumstance or event that would constitute Cause
under Section 4(c) hereof, an amount equal to one twelfth (1/12) of his annual
Base Salary in effect as of the date of termination.  Further, in lieu of any
Incentive Bonuses to which Dr. Mollica otherwise may have become entitled, the
Company shall also pay Dr. Mollica an amount in cash equal to the amount
obtained by multiplying (x) sixty percent (60%), times (y) Dr. Mollica’s annual
Base Salary in effect as of such date of termination, times (z) two (2).  Such
payment will be made in equal installments over the period Dr. Mollica is
receiving payments under the first sentence of this Section 4(a)(2); provided,
that the Company shall be entitled, at its election, to make the payments
described in the two preceding sentences in a lump sum in cash on the effective
date of Dr. Mollica’s termination under this Section 4(a).  The Company will
maintain Dr. Mollica’s group medical coverage for a period of two (2) years
following such termination.”

 

(c) Section 4(a)(3) is hereby amended by deleting clause i) of the second
sentence of such Section and replacing it with the following:

 

“i) thirty (30) days following the second anniversary of the date of termination
of Dr. Mollica’s employment with the Company.”

 

--------------------------------------------------------------------------------


 

2.  Voluntary Resignation.  Section 4(d)(2) of the Employment Agreement is
hereby amended by deleting the second sentence thereof and replacing it with the
following:

 

“In lieu of any Incentive Bonus to which Dr. Mollica may have become entitled in
the year in which his resignation becomes effective, the Company shall pay Dr.
Mollica an amount in cash equal to the amount obtained by multiplying (x) sixty
percent (60%), times (y) his annual Base Salary in effect as of such date of
resignation, times (z) a fraction of which (I) the numerator is the number of
full months during which Dr. Mollica was employed during the year of resignation
and (II) the denominator is twelve (12), payable in a lump sum on the effective
date of resignation.”

 

3.  Defined Terms.  Terms defined in the Employment Agreement and not otherwise
defined herein shall have the meanings ascribed to such terms in the Employment
Agreement.

 

4.  Effect of Amendment.  Except as expressly amended by this Amendment, the
Employment Agreement shall remain in full force and effect in accordance with
its terms.

 

5.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New Jersey.

 

6.  Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative, and Dr. Mollica has executed this Amendment, in
each case as of May 1, 2003.

 

 

PHARMACOPEIA, INC.

 

 

 

 

 

By:

/s/ Gary E. Costley, Ph.D.

 

 

 

Gary E. Costley, Ph.D.

 

 

Chairman, Compensation Committee

 

 

 

 

 

 

 

 

/s/ Joseph A. Mollica, Ph.D.

 

 

 

Joseph A. Mollica, Ph.D.

 

 

--------------------------------------------------------------------------------